Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 1 of 23




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

______________________________________
                                               )
INFOCISION MANAGEMENT                          )
CORPRATION,                                    )
                                               )
                       Plaintiff,              )
                                               )       COMPLAINT
       v.                                      )
                                               )
JENA GRISWOLD, in her official capacity        )
as Colorado Secretary of State                 )
                                               )
                       Defendant.              )
                                               )

                                    NATURE OF THE CASE

         1.      This is a civil action wherein Plaintiff prays for declaratory judgment as well as

 preliminary and permanent injunctions to restrain Defendant from acting under color of state

 law to deprive Plaintiff of rights secured to it by the free speech provisions of the First

 Amendment to the United States Constitution and Article II, § 10 of the Colorado Constitution.

         2.      Defendant has exercised her unbridled discretion to discriminate against Plaintiff

 based on unconstitutional statutory provisions that create a prior restraint on Plaintiff’s right to

 free speech in Colorado.

         3.      Defendant denied Plaintiff’s license to engage in fully protected charitable

 solicitations in the State of Colorado and banned it from registering for a period of years under

 C.R.S. § 6-16-104.6(10) solely on the ground that it entered into a settlement agreement with a

 federal agency that contained “injunctive language” and which contained no admission or

 finding of wrongdoing. The Secretary acknowledges that she has received no complaints about

 InfoCision’s speech in Colorado in the nearly 18 years that it has been registered in this

 jurisdiction.

                                                   1
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 2 of 23




        4.      Defendant acknowledges allowing others with actual injunctions issued by a

 court to continue soliciting unfettered in Colorado under the same statute, thereby favoring some

 speakers over others.

        5.      Defendant is operating its licensing scheme as an unconstitutional prior restraint

 and, in so doing, has deprived Plaintiff of its constitutional right to free speech in Colorado under

 the United States Constitution, Article II, § 10 of the Colorado Constitution, and the Colorado

 Administrative Procedure Act (“APA”), C.R.S. § 24-4-106. The United States Supreme Court

 made clear in Near v. Minnesota, 283 U.S. 697, 721 (1931) that a statute may punish past

 unlawful speech but it may not, as a protective measure, prohibit prospective fully protected

 speech. Such is the “essence of censorship.” Id. at 713.

                                         JURISDICTION

        6.      Plaintiff brings its First Amendment claim under 42 U.S.C. § 1983 to redress

 deprivations by Defendant, acting under color of state law, of certain rights secured to Plaintiff

 and others by the First and Fourteenth Amendments to the United States Constitution.

 Jurisdiction is therefore conferred upon this Court pursuant to 28 U.S.C. § 1331; 28 U.S.C. §

 1343(a)(3) and (4); and 42 U.S.C. § 1983.

        7.      Plaintiff also challenges Defendant’s final agency decision denying Plaintiff’s

 registration to solicit charitable contributions in Colorado under Article II, § 10 of the Colorado

 Constitution and the Colorado APA, C.R.S. § 24-4-106. This court retains supplemental

 jurisdiction over Plaintiff’s remaining state law claims under 28 U.S.C. § 1367(a) because they

 arise out of the same case or controversy.

                                              VENUE

       8.       Venue properly lies with this Court pursuant to Title 28 U.S.C. § 1391(b) since



                                                  2
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 3 of 23




a substantial part of the events giving rise to this claim occurred in the District of Colorado.

                                   DECLARATORY RELIEF
       9.      Authority for declaratory relief sought by Plaintiff is conferred upon this Court by

28 U.S.C. §§ 2201 and 2202, and by Fed. R. Civ. P. 57.

       10.      Plaintiff is entitled to recovery of attorney’s fees and costs in this matter pursuant

to 42 U.S.C. § 1988.

                                             PARTIES

        11.     Plaintiff, InfoCision Management Corporation (“InfoCision”), is a for-profit

 corporation duly organized and existing under the laws of the State of Delaware with its principal

 place of business in Akron, Ohio. InfoCision provides professional telephone fundraising

 programs for non-profits, political organizations, and religious missions nationwide, and until

 August 9, 2019, conducted professional telephone solicitations on behalf of such charity,

 political and non-profit advocacy organizations within the State of Colorado without issue.

        12.      Defendant, Jena Griswold, is the Secretary of State of Colorado (hereinafter

 “Secretary of State” or “Secretary”) and is charged by law with the enforcement and

 administration of the Colorado Charitable Solicitations Act, C.R.S. §§ 6-16-101, et seq., and has

 an interest in this proceeding and any issues herein. The Secretary of State denied InfoCision’s

 renewal registration to solicit charitable contributions in the State of Colorado on August 9,

 2019. Following an administrative hearing, the Secretary issued her final decision affirming the

 denial on January 7, 2020. The Secretary of State is named in her official capacity, only.

                                  FACTUAL ALLEGATIONS
       13.      InfoCision assists charitable organizations, political organizations, and religious

missions in spreading their message, identifying like-minded citizens and raising funds through

grassroots telephone fundraising programs nationwide. InfoCision is a professional solicitor

                                                  3
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 4 of 23




under the Colorado Charitable Solicitations Act, C.R.S. §§ 6-16-101, et seq.

       14.      InfoCision makes charitable appeals on behalf of non-profit organizations of all

social and political persuasions.

       15.      Until August 9, 2019, InfoCision conducted professional telephone solicitations

on behalf of such charitable, political, and non-profit advocacy organizations within the State of

Colorado without issue.

       16.      On January 11, 2018, InfoCision entered into a settlement agreement with the

Federal Trade Commission (“FTC”) that resolved disputed claims. See Stipulated Order for

Permanent Injunction and Civil Penalty Judgment, United States of America v. InfoCision,

Case No. 5:18-cv-00064-SL (N.D. Ohio), at pp. 4-5, Section I. Prohibition (hereinafter

“settlement agreement”) (attached hereto as “Exhibit A”).

       17.     Specifically, the issue in the FTC matter involved a difference in interpretation of

the language in the regulation as applied to InfoCision’s volunteer recruitment campaign

conducted on behalf of its non-profit clients. InfoCision continues to believe that its campaign

fully complied with the Telemarketing Sales Rule’s (“TSR”) disclosure requirements. The TSR

requires that InfoCision disclose “promptly” the purpose of each call. The purpose of all calls in

the volunteer recruitment campaign is to recruit volunteers to send donation request packages to

their friends, families, and/or neighbors. The FTC interpreted a “donation” of time to be the same

as a “donation” of money and argued that the word “donation” could cause consumer confusion,

regardless of the fact that there had not been consumer complaints over the more-than-fifteen

years of the program. In addition, InfoCision submitted the language in question to over a dozen

states annually for each non-profit client, per the state solicitation notice requirements, without

objection.



                                                 4
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 5 of 23




       18.     At the end of the day, the purpose of the calls was to recruit volunteers and that

was promptly disclosed at the onset of the call. While a disagreement also arose over the

interpretation of the word “purpose” and whether it included planned or unplanned alternative

asks that may or may not be made at the end of a call to prior donors/volunteers only, InfoCision

determined to resolve the dispute and agreed not to violate the TSR.

       19.       That settlement agreement contains no finding of wrongdoing and no admission

of wrongdoing.

       20.       While that settlement agreement does contain a prohibition from violating federal

law in the future, it does not enjoin InfoCision from any prior wrongdoing as there was no such

finding or admission. Rather, the prohibition contains future prohibitive language and is a

boilerplate element of a settlement agreement with the FTC.

       21.       Further, the “injunctive language” contained in the settlement agreement is styled

as a “permanent injunction”; however, a “permanent injunction” in the context of an equitable

remedy is a form of relief granted only “after a final hearing on the merits,” see BLACK’S LAW

DICTIONARY 800 (8th ed. 2007), which never occurred in the FTC matter.

       22.       Moreover, the alleged “injunction” does not prohibit InfoCision from engaging

in charitable solicitations in any jurisdiction at any time, nor could it. See CBS, Inc. v. Davis, 510

U.S. 1315, 1317 (1994) (citing Near, 283 U.S. at 716); Alexander v. United States, 509 U.S.

544, 550 (1993). Yet, Colorado has done so here.

       23.       On July 30, 2018, InfoCision filed an application for renewal of its registration

to solicit charitable contributions in the State of Colorado. In compliance with Colorado law,

InfoCision disclosed all prior settlement agreements, including its agreement with the FTC.

       24.       The Secretary admits that it has received no complaints about InfoCision’s



                                                  5
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 6 of 23




speech in Colorado in the nearly 18 years that it has been registered in this jurisdiction. See

Transcript of Administrative Hearing (October 3, 2019), at 37, 55-56 (attached hereto as “Exhibit

B”).

       25.      Notwithstanding, on August 10, 2018, the Secretary of State denied InfoCision’s

application for renewal on grounds that InfoCision’s settlement agreement with the FTC

allegedly enjoined InfoCision from “engaging in deceptive conduct relating to charitable

solicitations” and, therefore, the existence of that injunction violates C.R.S. § 6-16-104.6(10).

See Secretary Letter of August 10, 2018 (attached hereto as “Exhibit C”).

       26.     By letter of August 17, 2018, InfoCision explained to the Secretary of State that

its denial of InfoCision’s registration to engage in protected speech in Colorado neither complies

with its own procedural laws nor the First Amendment to the United States Constitution.

       27.     Specifically, the Secretary of State failed to issue its denial within the statutorily

permitted ten (10) days. See C.R.S. 6-16-104.6(6). Further, as InfoCision explained, the

Secretary’s denial constituted an abuse of unbridled discretion and a prior restraint on protected

charitable speech under a long line of First Amendment precedent. See InfoCision Letter of

August 17, 2018 (attached hereto as “Exhibit D”).

       28.     On August 24, 2018, the Secretary of State retracted her denial. The Secretary

stated that, “upon further review,” the Secretary has approved InfoCision’s registration of August

9, 2018. See Secretary Letter of August 24, 2018 (attached hereto as “Exhibit E”).

       29.     InfoCision continued to speak freely in the State of Colorado until August 2019.

On August 1, 2019, InfoCision again submitted its application to renew its paid solicitor

registration with the Colorado Secretary of State’s Office. InfoCision’s application again

disclosed all prior settlement agreements, including the FTC settlement agreement.



                                                  6
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 7 of 23




       30.      On August 9, 2019, the Secretary of State denied InfoCision’s application for

renewal of its registration to solicit charitable contributions in the State of Colorado.

       31.      This time, the Secretary of State issued her denial within ten (10) days. In her

Notice of Denial, the Secretary alleges that InfoCision violated C.R.S. § 6-16-104.6(10). See

Secretary of State’s Notice of Denial, at ¶ 2 (Aug. 9, 2019) (attached hereto as “Exhibit F”).

       32.      InfoCision appealed. The Secretary issued her Notice of Hearing on August 20,

2019, and the Secretary held an administrative hearing of the matter of her denial of InfoCision’s

license to speak freely in Colorado on October 3, 2019.

       33.      At and prior to the hearing, the Secretary refused to hear InfoCision’s claims that

her denial of its license to solicit charitable contributions in Colorado infringes InfoCision’s right

to free speech and constitutes a violation of the First Amendment to the United States Constitution

and Section 10 of Article II of the Colorado Constitution. See Secretary of State’s Initial Decision,

at 2-3 (Oct. 15, 2019) (attached hereto as “Exhibit G”).

       34.      Following the administrative hearing, the Hearing Officer issued his initial

decision on October 15, 2019, which affirmed the Secretary’s denial. See Exhibit G.

       35.      InfoCision appealed and filed its Exceptions as outlined in the Colorado APA on

November 14, 2019.

       36.      On January 7, 2020, the Secretary issued her final decision affirming her denial of

InfoCision’s license to solicit charitable contributions in Colorado pursuant to C.R.S. § 6-16-

104.6(10). See Secretary of State’s Final Decision, at 12 (Jan. 7, 2020) (attached hereto as

“Exhibit H”).

       37.      C.R.S. § 6-16-104.6(10) states that no “person may act as a paid solicitor . . . if

such person . . . has been enjoined within the immediately preceding five years under the laws of



                                                   7
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 8 of 23




this or any other state or of the United States from engaging in deceptive conduct relating to

charitable solicitations.” (Emphasis added).

       38.     Of critical importance, InfoCision’s settlement agreement with the FTC does not

enjoin InfoCision “from engaging in [any past] deceptive conduct relating to charitable

solicitations.” It only prohibits certain future violations of law, which Colorado law already

prohibits.

       39.     Also of critical importance, InfoCision’s settlement agreement with the FTC does

not enjoin InfoCision from engaging in fully protected charitable speech in any jurisdiction.

Unlike C.R.S. § 6-16-104.6, the FTC settlement contains no ban on protected speech whatsoever.

       40.     However, the Secretary’s 2019 denial prohibits InfoCision from engaging in

prospective fully protected speech in Colorado. It silences InfoCision in the state; and it results

in serious economic harm from lost revenue. It threatens to drive InfoCision out of business

altogether.

       41.     The likelihood that other states will follow suit and unconstitutionally silence

InfoCision’s future protected speech further chills InfoCision’s First Amendment freedoms.

       42.     C.R.S. § 6-16-111(6)(a) states that the Secretary of State:

                may deny, suspend, or revoke the registration of any charitable
                organization, professional fund-raising consultant, or paid solicitor that
                makes a false statement or omits material information in any registration
                statement, annual report, or other information required to be filed by this
                article or that acts or fails to act in such a manner as otherwise to violate
                any provision of this article.

 (Emphasis added).

        43.    C.R.S. § 6-16-111(6)(a) further states that the “secretary of state may . . . deny,

suspend, or revoke the registration of any person who does not meet the requirements for

registration set forth in this article.” (Emphasis added).


                                                 8
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 9 of 23




          44.   The Secretary of State knew of the January 2018 settlement agreement with the

FTC in 2018 when it first denied InfoCision’s registration. The Secretary retracted its first denial

for failure to comply with its own procedural laws. The Secretary then failed to act on the

information until InfoCision sought again to renew its registration more than one year following

its first disclosure of the settlement agreement.

          45.   Section 6-16-111(6)(a) states that the Secretary “may” suspend or revoke a

charitable solicitation license on grounds that the licensee fails to meet the requirements set forth

in the Colorado Charitable Solicitations Act.

          46.   The Secretary’s failure to act on the disclosure of the FTC settlement agreement, of

which it had admittedly known for more than a year, and which it apparently finds so damning as

to now warrant silencing InfoCision’s future protected speech in Colorado, coupled with its

decision not to suspend, revoke, or otherwise act with respect to the license in 2018 or early 2019,

constitutes an abuse of discretion that harmed InfoCision, who relied on the state’s prior approval

of its registration with full disclosure of the FTC settlement agreement.

          47.   Furthermore, the Secretary has approved the registration of other paid solicitors

who made similar disclosures, including approving the license of one registrant that was actually

enjoined from engaging in any charitable solicitations in another state. See Exhibit B at 50-51

(“It’s correct that they made a similar disclosure in 2018 and we approved that application. I think

in hindsight we may have made a different decision.”). Accordingly, the Secretary has treated

others similarly situated differently under C.R.S. § 6-16-104.6(10), favoring some speakers over

others.

          48.   Even more chilling, the Secretary of State’s denial goes beyond that which the

original settlement agreement with the FTC did (which contained no injunction from prior



                                                    9
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 10 of 23




 conduct or future speech) as it silences InfoCision’s prospective charitable speech in this

 jurisdiction. Riley v. National Federation of the Blind, 487 U.S. 781, 796-97 (1988) (there is no

 constitutionally significant difference between compelled speech and compelled silence). It

 further threatens to drive InfoCision out of business and chills its First Amendment rights and

 those of its non-profit clients and others similarly situated in violation of the First Amendment to

 the United States Constitution, Article II, § 10 of the Colorado Constitution, and the Colorado

 APA.

        49.    The Secretary of State makes no allegation of wrongdoing or violation of Colorado

 law other than that InfoCision entered into a settlement agreement with the FTC that contained

 injunctive language prohibiting future violations of the law. Colorado law already prohibits such

 future violations of law. In other words, the affirmative obligation that InfoCision obey the law

 is incumbent upon InfoCision with or without the settlement agreement and with or without any

 “injunctive” language.

        50.    Prior restraints on fully protected speech cannot pass constitutional muster unless

“the evil that would result from the [speech] is both great and certain and cannot be mitigated by

less intrusive measures.” CBS, 510 U.S. at 1317 (emphasis added); see also Nebraska Press Ass’n

v. Stuart, 427 U.S. 539, 556-59 (1976). The United States Supreme Court has long held that a

statute may punish past unlawful speech but it may not, as a protective measure, prohibit

prospective fully protected speech. Near, 283 U.S. at 713 (such is the “essence of censorship.”).

        51.     Accordingly, on its face and as applied, Section 6-16-111(6) of the Colorado

Charitable Solicitations Act grants unbridled discretion to the Secretary of State to discriminate

against speakers ad hoc and to silence protected speech it dislikes in violation of the First and

Fourteenth Amendments to the United States Constitution and Article II, § 10 of the Colorado



                                                 10
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 11 of 23




Constitution. Plaintiff’s action constitutes an abuse of such discretion.

          52.   Section 6-16-104.6(10) of the Colorado Charitable Solicitations Act, on its face

and as applied to InfoCision, creates an unconstitutional prior restraint abridging InfoCision’s

right to free speech because it prohibits fully protected charitable speech before it is to occur.

Through her denial, the Secretary of State has banned the speech of InfoCision and its charitable

organization clients as such speech would be made by and through their paid speaker on their

behalf.

          53.   Prior restraints on protected speech are presumed unconstitutional. Bantam

Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963); Near, 283 U.S. at 713; Mahaney v. City of

Englewood, 226 P.3d 1214, 1219 (Colo. Ct. App. 2009); Franken Equities v. City of Evanston,

967 F. Supp. 1233, 1236 (D. Wyo. 1997) (“a free society prefers to punish the few who abuse

rights of speech after they break the law than to throttle them and all others beforehand. It is

always difficult to know in advance what an individual will say, and the line between legitimate

and illegitimate speech is often so finely drawn that the risks of freewheeling censorship are

formidable.”) (quoting Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 559 (1975));

Local Org. Comm., Denver Chapter, Million Man March v. Cook, 922 F. Supp. 1494, 1497-

98 (D. Colo. 1996).

          54.   Charitable solicitations constitute protected speech. The United States Supreme

Court has long afforded the strictest First Amendment protection to charitable solicitations

because “charitable appeals for funds . . . involve a variety of speech interests – communication

of information, the dissemination and propagation of views and ideas, and the advocacy of causes

– that are within the protection of the First Amendment.” Vill. of Schaumburg v. Citizens for a

Better Environment, 444 U.S. 620, 632 (1980).



                                                 11
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 12 of 23




       55.      In distinguishing commercial speech from fully protected charitable speech, the

Supreme Court recognized that charitable speech is not mere commercial speech because it “does

more than inform private economic decisions and is not primarily concerned with providing

information about the characteristics of goods and services.” Id. Any restriction imposed on

charitable solicitations, including mandatory disclosures and injunctive relief, therefore, must “be

undertaken with due regard for the reality that solicitation is characteristically intertwined with

informative and perhaps persuasive speech seeking support for particular causes or for particular

views on economic, political, or social issues.” Id.

       56.      It is an inescapable fact that charitable organizations often need to utilize the

assistance of professionals because they lack the resources to perform certain functions on their

own. The United States Supreme Court has long held that professionals who are compensated to

speak on behalf of charitable organizations are entitled to the same First Amendment protection

as if the charitable organization was speaking for itself. Riley, 487 U.S. at 801 (“[g]iven our

previous discussion and precedent, it will not do simply to ignore the First Amendment interest

of professional fundraisers in speaking.”).

       57.      Sections 6-16-104.6(10) and 6-16-111(6) of the Colorado Charitable

Solicitations Act harm InfoCision and others similarly situated by granting unbridled discretion

to the Secretary of State and imposing a prior restraint on their fully protected speech in violation

of the First and Fourteenth Amendments to the United States Constitution and Article II, § 10 of

the Colorado Constitution. The relief sought in this complaint would fully redress that harm.

       58.      Pursuant to Section 6-6-111(6)(b), the Secretary has agreed to stay enforcement

of her denial of InfoCision’s registration to solicit charitable contributions during the pendency

of any request for judicial review made under C.R.S. § 24-4-106.



                                                 12
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 13 of 23




                                            COUNT I

                            U.S. CONST. Amend. I, 42 U.S.C. § 1983
                        VIOLATION OF THE FIRST AMENDMENT
                                 PRIOR RESTRAINT

       59.      InfoCision incorporates herein by reference each and every allegation contained

in each of the above paragraphs.

       60.      The First Amendment states that “Congress shall make no law . . . abridging the

freedom of speech.” U.S. CONST. amend. I.

       61.      A prior restraint on speech comes before a court with “a heavy presumption

against its constitutional validity.” Bantam Books, Inc., 372 U.S. at 70; Near, 283 U.S. at 714;

see also NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 460-61 (U.S. 1958) (quoting Thomas

v. Collins, 323 U.S. 516 (1945)).

       62.      Section 6-16-104.6(10) of the Colorado Charitable Solicitations Act is

unconstitutional on its face and as applied to Plaintiff because it bans protected speech in

Colorado before it is to occur. Specifically, if a speaker has been “enjoined within the

immediately preceding five years under the laws of this or any other state or of the United States

from engaging in deceptive conduct relating to charitable solicitations” then C.R.S. § 6-16-

104.6(10) requires that said speaker be denied the right to engage in fully protected charitable

solicitation in the State of Colorado.

       63.      Although InfoCision was not “enjoined . . . from engaging in deceptive conduct

relating to charitable solicitations,” as there was no finding or admission of any wrongdoing in

the FTC settlement agreement, the Secretary of State denied InfoCision’s registration to make

charitable appeals in Colorado pursuant to C.R.S. § 6-16-104.6(10).

       64.      The Secretary’s denial operates as an unconstitutional prior restraint on the


                                                13
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 14 of 23




freedom of speech because it actually forbids protected speech before the communications are to

occur. See CBS, 510 U.S. at 1317; Alexander, 509 U.S. at 550; Near, 283 U.S. at 716.

       65.      The appeal for support on behalf of charitable organizations is a form of fully

protected speech under the First Amendment, which extends to the states under the Fourteenth

Amendment to the United States Constitution. Riley, 487 U.S. at 789.

       66.      The Secretary of State has banned InfoCision from making charitable

solicitations on behalf of its non-profit, political, and religious advocacy organization clients and

from otherwise acting as a professional solicitor within the State of Colorado for a period of years.

       67.      As such, the Secretary of State purports to restrain the voices of potentially

competing political and advocacy interests by silencing their professional fundraiser and forcing

their non-profit, political, and advocacy organization clients either out of Colorado with their

chosen solicitor or to find a new professional solicitor.

       68.      Such state action appears to constitute discrimination against disfavored

professional solicitors and their disfavored charitable and political organization clients that

advocate interests adverse to the Secretary of State and Attorney General.

       69.      Even absent any discriminatory actions or intentions whatsoever on the part of

the Secretary of State, silencing the future, protected speech of professional solicitors and

banning them from engaging in protected charitable speech in Colorado constitutes an

unconstitutional prior restraint on their freedom of speech.

The Supreme Court has long preferred punishing prior unlawful speech to muzzling fully

protected speech before it is to occur. Near, 283 U.S. at 716.




                                                 14
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 15 of 23




                                           COUNT II
                            U.S. CONST. Amend. I, 42 U.S.C. § 1983

                         VIOLATION OF THE FIRST AMENDMENT
                               UNBRIDLED DISCRETION

       70.      InfoCision incorporates herein by reference each and every allegation contained

in each of the above paragraphs.

       71.      Prior restraints in the form of licensing schemes abridge the guarantee of freedom

of speech when such schemes permit government officials unfettered discretion to grant or deny

permission. Freedman v. Maryland, 380 U.S. 51, 59 (1965); Franken Equities, 967 F. Supp. at

1236 (citing FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 223-27 (1990)).

       72.      Unfettered discretion exists when a licensing system fails to impose adequate

safeguards for officials to apply in rendering a decision to grant or deny the required permission

or when a regulation fails to impose procedural safeguards that ensure a sufficiently prompt

decision. Freedman, 380 U.S. at 58-9; Franken Equities, 967 F. Supp. at 1236.

       73.      Section 6-16-111(6) grants the Secretary of State unbridled discretion such that

she “may” deny, suspend, or revoke a registration but need not do so as she chooses. The failure

to impose adequate safeguards to prevent discrimination against and disparate treatment of

registrants by the Secretary of State renders the Act unconstitutional on its face and, here, as

applied to InfoCision.

       74.      The Secretary admits that she has approved the registration of others who the

Secretary knew were actually enjoined from soliciting charitable contributions in another

jurisdiction by a court of law within the preceding five (5) years. See Exhibit B at 50-51.

Accordingly, the Secretary admits to exercising her unbridled discretion to treat registrants

disparately under section 6-16-104.6(10) of the Colorado Charitable Solicitations Act.


                                                15
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 16 of 23




        75.       Section 6-16-111(6) permits the Secretary of State to delay denial, suspension,

or revocation of a license granted under the Charitable Solicitations Act, and the Secretary’s

delayed denial pursuant thereto has directly and proximately harmed InfoCision and its non-

profit clients.

        76.       Where a registrant has relied upon its registration approval to contract for

speaking on behalf of others in the state, such as here where InfoCision’s registration was

approved in 2018 despite disclosure of the settlement agreement, such delayed denial is

unreasonable, prejudicial, and, in this case, harmful. Such unreasonable delay has resulted in a

gag on the speech of InfoCision and its non-profit clients—but only after InfoCision relied on its

prior approval to solicit on behalf of and contract with clients for future solicitations in the state.

The delay has also resulted in economic damages in lost revenue and potential contractual claims.

Indeed, said denial threatens to drive InfoCision out of business.

        77.       A government may regulate speech only if it does so reasonably, constitutionally,

and without overly burdening same. Riley, 487 U.S. at 787; Schaumburg, 444 U.S. at 637; Sec’y

of State of Md. v. Joseph H. Munson Co., 467 U.S. 947, 967 (1984); Sable Commc’ns of Cal. v.

FFC, 492 U.S. 115, 126 (1989). As such, licensing schemes must contain sufficient procedural

safeguards to ensure that no unconstitutional prior restraint chills free speech. Freedman, 380

U.S. at 59 (giving government officials unbridled discretion to issue, deny, suspend or revoke a

license to speak presents an unconstitutional risk of both indefinitely suppressing and chilling

protected expression).

        78.       And the United States Supreme Court has made clear that “(1) any restraint prior

to judicial review can be imposed only for a specified brief period during which the status quo

must be maintained; (2) expeditious judicial review of that decision must be available; and (3)



                                                  16
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 17 of 23




the censor must bear the burden of going to court to suppress the speech and must bear the burden

of proof once in court. FW/PBS, 493 at 227 (citing Freedman, 380 U.S. at 58-60).

                                          COUNT III

                                   COLO. CONST. art. II, § 10

                       VIOLTION OF COLORADO CONSTITUTION
                               FREEDOM OF SPEECH

       79.      InfoCision incorporates herein by reference each and every allegation contained

in each of the above paragraphs.

       80.      Section 10 of Article II of the Colorado Constitution states that “No law shall be

passed impairing the freedom of speech.” COLO. CONST. art. II, § 10.

       81.      Consistent with the United States Constitution, Colorado’s Supreme Court has

long recognized that “Article II, Section 10 provides greater protection of free speech than does

the First Amendment.” Bock v. Westminster Mall Co., 819 P.2d 55, 59 (Colo. 1991) (“The First

Amendment is a floor, guaranteeing a high minimum of free speech, while our own Article II,

Section 10 is the ‘applicable law’ under which the freedom of speech in Colorado is further

guaranteed.”) (citing PruneYard Shopping Ctr. v. Robins, 447 U.S. 74, 81 (1980)).

       82.      Section 6-16-104.6(10) of the Charitable Solicitations Act bans professional

speakers from engaging in fully protected speech in the State of Colorado.

       83.      The Secretary has denied InfoCision’s license to speak freely in Colorado and,

pursuant to C.R.S. § 6-16-104.6(10), applied the statutory ban on free speech to InfoCision even

though the Secretary has acknowledged that it has received no consumer complaints regarding

InfoCision’s prior speech in Colorado and that InfoCision is otherwise compliant with Colorado

charitable solicitation laws.

       84.      While the FTC did not seek to ban InfoCision’s charitable solicitation, the


                                                17
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 18 of 23




Colorado Secretary of State has. And she has done so without any alleged wrongdoing in or

relating to Colorado.

       85.      Worse, she has done so after allowing others who were actually enjoined by a

court from charitable solicitation in other jurisdictions within the previous five years to continue

speaking unfettered in Colorado. See Exhibit B at 50-51.

       86.      The Secretary’s denial of InfoCision’s right to engage in protected charitable

speech in Colorado violates Section 10 of Article II of the state’s Constitution.

                                            COUNT IV

                  VIOLATION OF THE COLORADO APA
       CONTRARY TO CONSTITUTIONAL RIGHT & ABUSE OF DISCRETION

       87.     InfoCision incorporates herein by reference each and every allegation contained in

each of the above paragraphs.

       88.     The Colorado APA provides that “[t]he court shall hold unlawful and set aside” any

“agency action” that is “[c]ontrary to constitutional right” or “[a]n abuse or clearly unwarranted

exercise of discretion.” C.R.S. § 24-4-106(7)(b)(III), (IV).

       89.     The Secretary’s final decision of January 7, 2020, denying InfoCision’s license to

engage in fully protected speech in Colorado constitutes final agency action under the APA.

       90.      For the reasons stated in the foregoing Counts I, II and III of this Complaint,

section 6-16-104.6(10) of the Colorado Charitable Solicitations Act is unconstitutional on its face

and as applied in violation of the First Amendment as well as the Colorado Constitution’s even

broader right to speech.

       91.      For the reasons stated in the foregoing Count II, the Secretary’s denial of

InfoCision’s registration to solicit charitable contributions under sections 6-16-104.6(10) and 6-

16-111(6) constitutes an abuse of unbridled discretion by the Secretary of State that has directly


                                                 18
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 19 of 23




and proximately harmed InfoCision.

       92.       The Secretary’s 2019 denial prohibits InfoCision from engaging in protected

charitable speech in Colorado for a period of years in violation of its constitutional rights.

       93.       It silences InfoCision in the state—but only after InfoCision relied on the

Secretary’s prior 2018 approval, after full disclosure of the FTC settlement agreement, to solicit

on behalf of and contract with clients for future solicitations in the state.

       94.       The Secretary’s denial of InfoCision’s right to solicit in Colorado has resulted in

economic damages in lost revenue and potential contractual claims. Indeed, said denial threatens

to drive InfoCision out of business.

       95.       The likelihood that other states will follow suit and unconstitutionally silence

InfoCision’s future protected speech further chills InfoCision’s First Amendment freedoms.

       96.       A statute that “‘ . . . makes the peaceful enjoyment of freedoms which the

Constitution guarantees contingent upon the uncontrolled will of an official – as by requiring a

permit or license which may be granted or withheld in the discretion of such official – is an

unconstitutional censorship or prior restraint upon the enjoyment of those freedoms.’” FW/PBS,

493 at 226 (citations omitted).

       97.       Further, a “licensing scheme creates the possibility that constitutionally protected

speech will be suppressed where there are inadequate procedural safeguards to ensure prompt

issuance of the license.” Id.; Riley, 487 U.S. at 781; Freedman, 380 U.S. at 57.

       98.       Following Freedman, Colorado courts also require that “(1) any restraint prior to

judicial review can be imposed only for a specified brief period during which the status quo must

be maintained; (2) expeditious judicial review of that decision must be available. Mahaney, 226

P.3d at 1219 (citing FW/PBS, 493 at 227; Freedman, 380 U.S. at 58-60)); City of Littleton v. Z.



                                                  19
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 20 of 23




J. Gifts D-4, L.L.C., 541 U.S. 774, 780 (2004); City of Colorado Springs v. 2354 Inc., 896 P.2d

272, 288 (Colo. 1995) (“A licensing provision prohibiting the ability of an applicant to engage in

[] activities protected by the First Amendment on the basis of prior misconduct can be sustained

only on the basis of evidence that serious criminal conduct would result from granting that

license”).

       99.      “A statutory or constitutional right to a non-arbitrary exercise of discretion in

considering [its] application[] is all that is needed for a legally protected interest” in challenging

final agency action under the Colorado APA. Ainscough v. Owens, 90 P.3d 851, 857 (Colo. 2004).

       100.     This Court has exercised supplemental jurisdiction over state APA claims under

28 U.S.C. § 1367 where those claims, as here, arise out of the same case or controversy. See

Drive Sunshine Inst. v. High Performance Transp. Enter., 2014 U.S. Dist. LEXIS 142536, at *3

(D. Colo. Oct. 7, 2014) (exercising supplemental jurisdiction over APA claims under 28 U.S.C.

§ 1367(a)).

       101.     The Secretary’s abuse of discretion in denying InfoCision’s registration but not

others similarly situated constitutes an unconstitutional prior restraint and infringes InfoCision’s

fully protected charitable speech in violation of the United States Constitution, the Colorado

Constitution and the APA. Because Plaintiff’s federal and state claims derive from the same

agency action and affect the same legally protected interest, they are so related that they form

part of the same case or controversy warranting supplemental jurisdiction in this case. Id.

       102.     Federal courts have also retained pendent jurisdiction over remaining state law

claims in the interests of judicial economy, see Gale v. City & Cty. of Denver, 2018 U.S. Dist.

LEXIS 92908, at *21 (D. Colo. June 1, 2018), and necessarily so where the non-federal claims

arise “from a common nucleus of operative fact” such that the parties would ordinarily expect “to



                                                  20
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 21 of 23




try them all in one judicial proceeding.” United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966)

(superseded by statute at 28 U.S.C. § 1367(a)).

                                       PRAYER FOR RELIEF
         WHEREFORE, Plaintiff respectfully prays for the following relief and judgment from this

Court:

                  a. A stay of enforcement of the unconstitutional statute as applied to InfoCision

          to ban its prospective fully protected speech in Colorado pending judicial review;

                  b. A permanent injunction enjoining the enforcement of the provisions granting

          unbridled discretion to the Secretary of State, her agents, and employees, and

          establishing an unconstitutional prior restraint on the protected charitable speech of

          InfoCision, its agents, employees, and others similarly situated;

                  c. A declaration that the challenged statutory provisions granting unbridled

          discretion and creating an unconstitutional prior restraint that chills protected speech on

          their face violate the First and Fourteenth Amendments to the United States Constitution

          and Article II, § 10 of the Colorado Constitution;

                  d. A declaration that the challenged statutory provisions as applied to InfoCision

          violate the First and Fourteenth Amendments to the United States Constitution and

          Article II, § 10 of the Colorado Constitution;

                  e. A declaration that the Secretary of State has violated InfoCision’s

          constitutional rights and, as a result, that InfoCision has been damaged;

                  f. An order requiring that the Secretary of State pay all costs, interest, and

          attorney’s fees as may be incurred with this proceeding for judicial review pursuant to

          Section 1988 of Title 42 of the Civil Rights Act.

                  g. An order providing such other and further relief as this Court deems just and

                                                     21
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 22 of 23




        proper and for the purpose of redressing InfoCision’s grievances.

 DATED this 11th day of February, 2020.


                                             Respectfully submitted,


                                          By /s/ Karen Donnelly
                                            Karen Donnelly
                                            Errol Copilevitz
                                            COPILEVITZ, LAM & RANEY, P.C.
                                            310 W. 20th Street, Suite 300
                                            Kansas City, MO 64108
                                            (816) 472-9000
                                            FAX: (816) 472-5000
                                            kdonnelly@clrkc.com
                                            ec@clrkc.com

                                             Michael W. Gross
                                             LAW OFFICES OF MICHAEL W. GROSS, LLC
                                             3570 East 12th Avenue Denver, CO 80206
                                             (303) 893-2500
                                             FAX: (303) 893-3349
                                             mwgrosslaw@comcast.net

                                             Attorneys for Plaintiff




                                              22
Case 1:20-cv-00357-KLM Document 1 Filed 02/11/20 USDC Colorado Page 23 of 23




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 11, 2020, a true and correct copy of the

foregoing document was served upon the following via the Court’s e-filing system:



Grant T. Sullivan
Assistant Solicitor General
Office of the Colorado Attorney General
State Services Section
Public Officials Unit
1300 Broadway, 6th Floor
Denver, Colorado 80203
Telephone: (720) 508-6349
Email: grant.sullivan@coag.gov

Attorney for Defendant

                                                    /s/ Karen Donnelly




                                               23
